Citation Nr: 1302270	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO. 10-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for conjunctivitis.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1984 to September 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in pertinent part denying service connection for allergic rhinitis and conjunctivitis.  The appeal also arises from a November 2009 RO decision in pertinent part denying service connection for bronchial asthma and sinusitis. 

The Veteran had initiated appeals of initial ratings assigned with January 2008 RO grants of service connection plantar fasciitis of the right foot with heel spur, and plantar fasciitis of the left foot.  However, following RO issuance of a statement of the case in July 2010 addressing these initial rating claims, the Veteran did not timely submit a substantive appeal perfecting these claims.  38 C.F.R. § 20.302(b) (2012).  Hence, these initial rating claims are not before the Board for appellate review, and the Board is without jurisdiction to address them.  38 C.F.R. §§ 20.200, 20.202 (2012).

The issue of entitlement to service connection for conjunctivitis is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is related to his military service. 

2.  The Veteran's sinusitis is related to his military service. 

3.  The Veteran's asthma is related to his military service. 



CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  Sinusitis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

3.  Asthma was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the issues of entitlement to service connection for a left knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting the claims on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that the claimed disorders of allergic rhinitis, sinusitis, and asthma developed in service and have persisted in their symptoms since service.  Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In statements submitted in May and June of 2010, the Veteran asserted that he had been under drug therapy for over two years for bronchial asthma, allergic rhinitis, and chronic sinusitis.  He further asserted that in service he was primarily assigned to a combat division, and was then seen for medical care by physician's assistants who provided perfunctory care, treating symptoms with medication without making diagnoses of underlying disorders.  He added that he was never tested in service for asthma or allergies, but was given histamines, Claritin, Benadryl, Flonase, and eye drops.  He also asserted that his physician had said that his asthma, allergies, and chronic sinusitis make each other worse.  He informed that at times in service his service records were lost, and over his 23-year military career he had to soldier on notwithstanding his symptoms of the claimed disorders. 

A March 2009 TRICARE treatment record reflects a clinician's review of the Veteran's records of care dating back to 2001.  The clinician observed that prescribed medications included antihistamines, inhaled nasal steroid, and intermittent antibiotics, which were most often in the spring and summer months, directed at treating the Veteran's sinusitis and rhinitis.  The clinician further noted that recurrent chest tightness and shortness of breath were not found to have a cardiac etiology.  The clinician observed, however, that he did not undergo allergy testing and pulmonary function tests until after he separated from service, whereupon he was diagnosed with environmental allergies and bronchial asthma.  The clinician further noted that the Veteran's symptoms of these conditions had improved with current treatment including inhaled beta agonists, inhaled steroids, and antihistamines.  The clinician opined that it was "as least as likely as not" that the Veteran had asthma and seasonal allergies that were symptomatic but undiagnosed until after service.  

The March 2009 clinician's observations of prescribed medications dating back to 2001 are supported by a service medical prescribing record documented in the claims file. 

In his May 2010 statement, the Veteran also stated that he had asthma in service that had not been diagnosed possibly because it is not a form of asthma manifested by wheezing.  He added that he had to take short breaths while running in service and thought this was just the nature of his respiratory system.  He noted that he was prescribed an Albuterol inhaler in May 2004, and his physicians informed him that this was prescribed for respiratory disorders, not for allergies. 

In a VA Form 9 submitted in August 2010, the Veteran argued that while he was not diagnosed with chronic sinusitis, bronchial asthma, and allergic rhinitis, he was, as reflected in his treatment records, treated on many occasions with medication for allergies and sinusitis, and was prescribed Albuterol in 2004.  He stated that in service he was never tested for allergies or given pulmonary function tests, but that these were done a few months after he had separated from service.  He added that his history of medications in service document his use of "Lotaramin" (sic), eye drops, Albuterol in 2004, and Flonase.  He added that he was diagnosed with allergies eight months following service separation. 

Looking to service treatment records, an April 2003 record informs that the Veteran complained of seasonal allergies, although the Veteran was then treated for other conditions.  

In early June 2007 the Veteran was screened for multiple medical conditions.  His medical problems were noted to include allergic rhinitis, itching eyes, rhinorrhea, and sneezing associated with pollen.

Later in June 2007, upon a general VA pre-service discharge examination for compensation purposes, the Veteran was noted to have a condition which the examiner characterized as hay fever and which the Veteran reported was present beginning in 1995.  This reportedly consisted of several weeks of runny nose and watery eyes each year in the early spring.  The examiner diagnosed a history of allergic rhinitis and conjunctivitis limited to the early spring.  The examiner characterized the condition as causing mild inconvenience when present, and somewhat ameliorated by pharmacotherapy.  

The treatment record in early June 2007, prior to the Veteran's pre-service discharge VA examination, reflects current seasonal allergies with associated rhinorrhea and itchy eyes, undermining the late June 2007 VA examiner's assessment that the Veteran's allergic rhinitis and conjunctivitis were limited to early spring. 

Subsequent to service discharge, a November 2007 treatment record reflects treatment for assessed allergic rhinitis and sinusitis, with ongoing symptoms including fatigue.  The treating physician's assistant prescribed continued treatment of the rhinitis with Zyrtec and Flonase, and prescribed Z-pack (azithromycin) for the sinusitis. 

A January 2008 treatment record by a private treating allergist notes the Veteran's report of hay fever symptoms present six to eight weeks per year.  The Veteran tested positive for multiple tree allergens, and the examiner assessed allergic diathesis.
 
A February 2008 private treatment record includes diagnoses of allergic diathesis associated with tree allergens, as well as chronic rhinosinusitis.  The treating physician then opined that the Veteran's seasonal allergens led to chronic sinusitis "which cause the patient problems throughout the year." 

Post-service treatment records include records from August to December of 2008, translated from German, reflecting a diagnosis and treatment for bronchial asthma, with an allergic component.  These records do not characterize asthma as an acute condition.  An August 2008 private treatment record notes a medical history of likely pneumonic changes in winter, and of continuous coughing and respiratory distress, in part manifested as asthmatic attacks.  Respiratory examination revealed moderate peripheral flow limitation and an intermediate degree of bronchial bloating, but no manifest ventilatory defect.  The treating physician diagnosed "[p]redominantly allergic asthma [bronchial] - in part controlled."  

A February 2009 letter by a fellow soldier, A.S.R., stated that he had served with the Veteran for over 10 years.  A.S.R. reported that while the Veteran and he were stationed together in Panama for a few years the Veteran had "allergies, sinus problems, and breathing issues."  A.S.R. also noted that the Veteran was diagnosed with asthma when they were stationed together in Germany.  A.S.R. reported that bronchial anti-spasmodic and anti-inflammatory medications were prescribed, but did not state how he came by this knowledge of medications prescribed for the Veteran; whether he had first-hand or contemporaneous knowledge in service of these prescriptions and diagnoses.  

Another fellow soldier, B.F.T., the Veteran's unit first sergeant from 2003 to 2005, provided a June 2008 statement that the Veteran had been diagnosed with sinus infections and had allergies as early as December 2004.  B.F.T. stated that the Veteran had been diagnosed with pneumonia a few months following service separation, and that "after months of testing, the health care providers diagnosed [the Veteran] with bronchial asthma."  B.F.T. did not state how he came by this knowledge of the diagnoses; whether it was first-hand or contemporaneous knowledge in service.

By a June 2009 statement, a U.S. Army physician's assistant, M.A.D., asserts that he personally knew the Veteran for over four years, and that he served as the Veteran's medical health care provider while the Veteran was on active duty from 2005 until the Veteran's separation from service.  M.A.D. stated that he witnessed the Veteran becoming immediately short of breath with any "exertional type" physical activity so that the Veteran would have to stop and catch his breath.  M.A.D. opined that these symptoms were exercise-induced asthma that was not officially diagnosed until after the Veteran's service separation.  Unlike the statements of A.S.R. and B.F.T. in June 2008 and February 2009, M.A.D. had first-hand treatment knowledge of the Veteran's medical symptoms and care.

An August 2009 treatment record reflects diagnosis of acute and sub-acute maxillary sinusitis, bilaterally.  The record informed that there was no healing of the disease and or its symptoms three weeks following a respiratory infection.  This record and similar records are consistent with the Veteran's assertions in his June 2008 notice of disagreement, that his allergic rhinitis was no longer seasonal, but rather had led to chronic sinusitis, with symptomatic difficulties throughout the year, for which he took daily medication, as well as monthly injections. 

The Veteran's contentions of progression to chronic sinusitis are supported by clinical evaluations.  Subsequent treatment records in 2008 and 2009 reflect the ongoing or chronic nature of the Veteran's asthma as well as his allergic rhinitis and sinusitis.  The statements by the Veteran, as well as by fellow soldiers and his military treating physician's assistant serve to adequately document symptoms of sinusitis, rhinitis, and asthma from service.  These statements are competent to support the presence of these symptoms from service, and the record does not reflect that the credibility of these statements has been impeached.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The June 2009 Army physician's assistant's statements serve as medical evidence of asthma from service, further bolstering that claim, as do the opinions provide by a treating clinician in March 2010. 

The record thus contains affirmative medical and lay evidence of current allergic rhinitis, chronic sinusitis, and asthma, and of these disorders or their symptoms in service and having been persistent since service.  Accordingly, the preponderance of the evidence favors these claims, and service connection is warranted for sinusitis, allergic rhinitis, and asthma.  38 C.F.R. § 3.303. 


ORDER

Service connection for allergic rhinitis is granted.

Service connection for sinusitis is granted.

Service connection for asthma is granted.


REMAND

While the pre-service discharge VA examination for compensation purposes in June 2007 assessed a history of conjunctivitis, there is no post-service record of medically observed or assessed conjunctivitis.  The Veteran has reported itchy eyes associated with his allergies, the record does not show if this is a symptom of his allergies or if it is a distinct disorder of conjunctivitis.  As the Board, by this decision, has granted service connection for allergic rhinitis and sinusitis and symptoms including eye symptoms are implicated, a VA examination is warranted to address this issue.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for conjunctivitis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination by an eyes, ears, nose, and throat physician or similar appropriate specialist, to address whether any conjunctivitis found is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.   Every reasonable effort must be made must be made so that the examination is conducted when the Veteran reports having active conjunctivitis.  If the Veteran experiences itchy eyes/conjunctivitis prior to his scheduled VA examination, he must present himself to a VA outpatient clinic for an examination to document all pertinent symptomatology and findings in detail.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically render an opinion as to whether any diagnosed conjunctivitis is a separate and distinct disorder versus manifestations of his service-connected allergic rhinitis and sinusitis.  If any diagnosed conjunctivitis is a separate and distinct disorder, the examiner must opine as to whether this disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed conjunctivitis is due to or aggravated by any service-connected disorder, to include his service-connected allergic rhinitis and sinusitis. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the evidence of record to ensure that the foregoing requested development has been completed.  In particular, the RO must review the examination report to ensure that it is responsive to and in compliance with the directives of remand.  If not, the RO must implement corrective procedures.   

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


